NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


           MARY E. RIORDAN-KARLSSON, Plaintiff/Appellant,

                                        v.

         ARIZONA BANK & TRUST, et al., Defendants/Appellees.

                             No. 1 CA-CV 17-0147
                               FILED 3-20-2018


           Appeal from the Superior Court in Maricopa County
                          No. CV 2014-013010
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

Mary E. Riordan-Karlsson, Scottsdale
Plaintiff/Appellant

Engelman Berger, P.C., Phoenix
By Scott B. Cohen, Bradley D. Pack
Counsel for Defendants/Appellees



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.
                 RIORDAN-KARLSSON v. AZ BANK et al.
                        Decision of the Court

C A M P B E L L, Judge:

¶1            Mary E. Riordan-Karlsson appeals the superior court’s order
dismissing, with prejudice, claims of defamation against Arizona Bank &
Trust and Timothy Nichols (collectively, “Defendants”). Riordan-Karlsson
also challenges the court’s denial of a motion to compel discovery, and
alleges “perjury and fraud” against Nichols, a bank loan officer.1 For the
following reasons, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2             Beginning in December 2005, Heritage Bank and Bridgeview
Bank Group made a series of loans (collectively, the “Loans”) to various
limited liability companies (collectively, the “Karlsson Entities”) owned by
Sven Karlsson and Mary Riordan-Karlsson (the “Karlssons”), a married
couple. Arizona Bank & Trust (“AZBT”) acquired Heritage Bank and
Bridgeview. Timothy Nichols was the loan officer at Heritage Bank
responsible for the Loans, and he remained the loan officer following
AZBT’s acquisition of Heritage Bank. The Karlsson Entities defaulted on
the Loans. Despite multiple default notices, the Karlssons did not cure the
defaults.

¶3            In early September 2013, Nichols met with Sven Karlsson to
discuss the default status of the Loans. During that meeting, Sven Karlsson

       1 We lack jurisdiction to consider Riordan-Karlsson’s arguments
regarding the superior court’s ruling on her motion to compel discovery
and allegations that “Defendant [Nichols] Committed Perjury and Fraud.”
We consider only those issues properly designated in her notice of appeal
from the December 7, 2016 ruling and January 10, 2017 order. See ARCAP
8(c) (requiring appellant to designate the judgment appealed from); Premier
Fin. Servs. v. Citibank, 185 Ariz. 80, 87 (App. 1995) (no jurisdiction to review
rulings not contained in notice of appeal). Additionally, Riordan-Karlsson
did not include any issues related to discovery in her statement of issues in
her opening brief, and she did not file a statement of issues pursuant to
ARCAP 11(c)(3)(B). She has therefore waived any additional issues.
ARCAP 13(a)(7)(B) (appellant’s brief must contain “references to the record
on appeal where the particular issue was raised and ruled on”); Gibson v.
Boyle, 139 Ariz. 512, 521 (App. 1983) (“An appellant must specify with
particularity and with transcript reference such rulings of the trial court as
[s]he desires to question on appeal . . . . This court is not obligated to search
the record to ascertain if appellant has properly raised an objection
below.”).


                                       2
                RIORDAN-KARLSSON v. AZ BANK et al.
                       Decision of the Court

stated that he was getting a divorce, and suggested that Mary Riordan-
Karlsson had committed embezzlement and infidelity.

¶4             Shortly after meeting with Sven Karlsson, Nichols reported
his meeting to his supervisor Jim Klussman, who was AZBT’s Chief Credit
Officer. In speaking with Klussman, Nichols said that he was merely
reporting that Karlsson made the allegations of embezzlement and
infidelity, and that he did not know the veracity of the allegations. Nichols
believed he had a duty to report this information. His belief stemmed solely
from his concern that if true, the events would significantly affect the
likelihood of continued Loan defaults.

¶5           Following his discussion with Klussman, Nichols did not
have any further involvement with the Loans. Bobby C. Thompson, Vice
President—Special Assets Group of AZBT, assumed all responsibility for
the Loans. Thompson made the decision to sue the Karlsson Entities and
the Karlssons.

¶6            AZBT moved for summary judgment on its claims against
Riordan-Karlsson, which the Court granted. On September 17, 2014, the
court entered judgment against Riordan-Karlsson in the principal amount
of $1,645,297.87, plus accrued interest, costs, and attorney fees.

¶7           On October 10, 2014, Riordan-Karlsson filed a complaint
naming as defendants Heartland Financial, AZBT, Timothy Nichols, and
Bobby Thompson (collectively, the “Bank Defendants”), along with Sven
Karlsson.2 The complaint alleged that during a September 2013 meeting
between Sven Karlsson and Nichols, Sven Karlsson made defamatory
comments about Riordan-Karlsson. The complaint further alleged that
Nichols repeated those comments “to his superiors,” and that as a result,
AZBT “accelerated their foreclosure proceedings” with respect to the Loans
to the Karlsson Entities. Riordan-Karlsson sought damages from all
defendants for the alleged defamation.

¶8             AZBT and Nichols moved for summary judgment, arguing
that: (1) the complaint was barred by the one-year statute of limitations of
Arizona Revised Statutes (“A.R.S.”) section 12-541; (2) Nichols had an
absolute privilege to communicate allegedly defamatory material in
communications made preliminary to or in the institution of a judicial


      2  The superior court dismissed Riordan-Karlsson’s claims against
Heartland Financial USA, Inc. and Bobby Thompson without prejudice on
April 16, 2015.


                                     3
                 RIORDAN-KARLSSON v. AZ BANK et al.
                        Decision of the Court

proceeding; (3) Nichols had a conditional privilege based upon his and
AZBT’s common interest as to the Loans; (4) Nichols had a conditional
privilege based upon his belief that Sven Karlsson’s statements affected a
substantially important interest of AZBT; (5) there was no evidence of any
malice on the part of Nichols; and (6) there was no evidence that Riordan-
Karlsson had suffered any damages.

¶9             Following briefing and oral argument, the court found that
“[s]ince the statements were reportedly made in September 2013, and the
suit was not filed until October 10, 2014, the filing of the suit was not timely”
under A.R.S. § 12-541(1). The court also held that “Mr. Nichols’[s] reporting
of Mr. Karlsson’s statements to his superiors was absolutely privileged”
because it was made in connection with a judicial proceeding. It noted,
quoting Yeung v. Maric, 224 Ariz. 499, 502, ¶ 11 (App. 2010), that the
privilege “extends to communications that are ‘preliminary steps in the
institution or defense of a case,’” and acknowledged that the allegedly
“defamatory statement need not be ‘strictly relevant’ to the judicial
proceeding” as long as it has “some reference to the subject matter of the
proposed or pending litigation.” The court thus granted the motion for
summary judgment, but did not address the other arguments raised in the
motion.

¶10          In January 2017, the court entered judgment in favor of AZBT
and Nichols. The order included language that the judgment was “final
pursuant to [Arizona Rule of Civil Procedure 54(b)] notwithstanding the
pendency of any unresolved claims against other parties.”

                                DISCUSSION

¶11           Summary judgment is appropriate if there are no genuine
issues of material fact and the moving party is entitled to judgment as a
matter of law. Ariz. R. Civ. P. 56(a). We review a superior court’s grant of
summary judgment de novo, viewing the evidence and reasonable
inferences in the light most favorable to the party opposing the motion.
Strojnik v. Gen. Ins. Co. of Am., 201 Ariz. 430, 433, ¶ 10 (App. 2001); BAC
Home Loans Servicing, LP v. Semper Inv. LLC, 230 Ariz. 587, 589, ¶ 2 (App.
2012). “Once the defendant has established a prima facie case entitling him
to summary judgment, the plaintiff has the burden of showing available,
competent evidence that would justify a trial.” Ulibarri v. Gerstenberger, 178
Ariz. 151, 156 (App. 1993) (citation omitted). A claim will not withstand a
motion for summary judgment if “the facts produced in support of the
claim or defense have so little probative value, given the quantum of
evidence required, that reasonable people could not agree with the


                                       4
                 RIORDAN-KARLSSON v. AZ BANK et al.
                        Decision of the Court

conclusion advanced by the proponent.” Orme School v. Reeves, 166 Ariz.
301, 309 (1990). Additionally, “[w]e will affirm if the trial court’s disposition
is correct for any reason.” Logerquist v. Danforth, 188 Ariz. 16, 18 (App. 1996).

¶12           To successfully plead a claim for defamation, Riordan-
Karlsson must allege that: the defendants made a false statement
concerning the plaintiff to a third party; the defendants acted knowingly,
recklessly, or negligently in disregarding the falsity of the statement; and
the statement harms the plaintiff’s reputation for honesty, integrity, or
virtue, or otherwise brings the plaintiff into disrepute. Turner v. Devlin, 174
Ariz. 201, 204 (1993); Restatement (Second) of Torts (“Restatement”) § 558
(1977).

¶13            “It is well established in Arizona that statements that would
otherwise be actionable in defamation will escape liability because the
defendant is acting in furtherance of some interest of social importance,
which is entitled to protection even at the expense of uncompensated harm
to the plaintiff’s reputation.” Yeung, 224 Ariz. at 501, ¶ 9 (citation omitted).
“Accordingly, Arizona courts have determined that witnesses in judicial
proceedings are protected by an absolute privilege, and they are immune
from civil suits arising from allegedly defamatory testimony during
depositions and at trials.” Id. at 501, ¶ 10. This privilege also “extends to
reports, consultations, and advice that are relevant to litigation and are
prepared as preliminary steps in the institution or defense of a case.” Id. at
502, ¶ 11 (citations omitted).

¶14            “To fall within the privilege, the defamatory statement need
not be strictly relevant to the judicial proceeding, but it must relate to, bear
on, or be connected with the judicial proceeding and have some reference
to the subject matter of the proposed or pending litigation.” Id. at 502, ¶ 12
(citations omitted). Finally, the statement must be made in connection with
a proceeding that is “actually contemplated in good faith and under serious
consideration by the witness or a possible party to the proceeding. The bare
possibility that the proceeding might be instituted is not to be used as a
cloak to provide immunity for defamation when the possibility is not
seriously considered.” Id. at 502, ¶ 12 (citations omitted).

¶15          Riordan-Karlsson argues that the Defendants are not
protected by absolute privilege because the privilege “does not apply in
administrative proceedings,” but she does not explain why she considers
the impending litigation over the 16 loans in default status to be
“administrative.” Riordan-Karlsson also argues that the privilege should
not apply “because the meeting was not sufficiently judicial in character.”


                                       5
                RIORDAN-KARLSSON v. AZ BANK et al.
                       Decision of the Court

It is not the character of the meeting that is important; rather, what is
important is whether the allegedly defamatory statement “relate[s] to,
bear[s] on, or [is] connected with the judicial proceeding and ha[s] some
reference to the subject matter of the proposed or pending litigation.” Id.
Whether the privilege applies is a question of law that we review de novo.
See Green Acres Tr. v. London, 141 Ariz. 609, 613 (1984).

¶16            The complaint states that the alleged defamatory statements
were made by Sven Karlsson at a meeting with Nichols in September 2013.
The record supports the superior court’s finding that further dissemination
of the statements by Nichols to his supervisors at AZBT occurred shortly
after his meeting with Sven Karlsson and before October 10, 2013. At the
time the statements were published, AZBT had already sent the Karlssons
two notices of default. Counsel for AZBT sent its final notice of default and
demand for immediate payment on October 11, 2013, less than a month
after the statements were published. AZBT initiated litigation on October
22, 2013, and the superior court entered judgment against Riordan-Karlsson
on September 17, 2014.

¶17           Based on this timeline, it is evident that litigation pertaining
to default was not only contemplated, it was imminent. Further, Sven
Karlsson’s insight into the stability of the Karlsson’s marriage and alleged
misconduct within the Karlsson Entities was relevant to “the subject matter
of the proposed or pending litigation”—specifically, the likelihood the
Karlssons would cure the defaulted loans. Yeung, 141 Ariz. at 502, ¶ 12. On
this record, we agree with the superior court’s ruling that the allegedly
defamatory statements as disseminated by Nichols to AZBT were
absolutely privileged. As such, summary judgment was properly granted
in favor of Defendants.

¶18          Further, because the privilege determination warrants
dismissal of claims against Nichols and AZBT, we need not address
whether Riordan-Karlsson’s claims were barred by the statute of
limitations.




                                      6
               RIORDAN-KARLSSON v. AZ BANK et al.
                      Decision of the Court


                             CONCLUSION

¶19         For the foregoing reasons, we affirm the superior court’s grant
of summary judgment in favor of Defendants.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       7